Citation Nr: 0505268	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1956.  
He died in April 1989.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from March and May 1996 rating actions that denied service 
connection for the cause of the veteran's death.  A Notice of 
Disagreement was received in April 1996, and a Statement of 
the Case (SOC) was issued in May 1996.  A Substantive Appeal 
was received in June 1996.

In July 1996, the appellant testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  A Supplemental SOC (SSOC), reflecting the continued 
denial of the claim on appeal, was issued in September 1996.

In October 1997, the Board remanded this case to the RO to 
afford the appellant a hearing before a Member of the Board 
(Veterans Law Judge) at the RO (Travel Board hearing).  By 
letter of June 1999, the RO notified the appellant and her 
representative of a Travel Board hearing that had been 
scheduled for her at the RO for a date in late June 1999.  In 
mid-June 1999, the appellant requested that the RO re-
schedule the Travel Board hearing to another date.  In May 
2002, the appellant notified the RO in writing that she 
wanted to cancel her request for a Travel Board hearing, and 
requested that the RO to transfer her case to the Board for a 
decision.

In July 2003, the Board again remanded this case to the RO 
for due process development.  After completion of the actions 
requested on remand, the RO issued an SSOC in April 2004 
reflecting the RO's continued denial of service connection 
for the cause of the veteran's death. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At the time of the veteran's death in April 1989, service 
connection was in effect for a duodenal ulcer, rated as 10 
percent disabling from April 20, 1956.

3.  The cause of the veteran's death was stomach carcinoma 
with carcinomatosis, gastrostomy tube, and colostomy due to 
ulcerative colitis.

4.  A stomach carcinoma and colitis were first manifested 
many years following separation from service, and the weight 
of the competent medical evidence establishes no nexus 
between such carcinoma or colitis and the veteran's military 
service or his service-connected duodenal ulcer.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312, 
20.901(d) (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March and May 1996 rating actions, the May 1996 
SOC, the July 1996 RO letter, the September 1996 SSOC, the 
June 1997, April and June 1999, August 2001, August 2002, and 
September 2003 RO letters, the April 2004 SSOC, and the 
December 2004 RO letter, the appellant and her representative 
were variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection with her appeal.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the September 2003 RO letter and the April 2004 
SSOC informed the appellant of what the evidence had to show 
to establish entitlement to the benefits she sought; what 
information or evidence VA still needed from her; what 
evidence VA had retrieved and considered in her claim; what 
evidence she had to furnish; what she had to do to obtain 
assistance from VA in connection with her appeal; and that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2003 and 2004 documents specifically informed the 
appellant of the VCAA's requirements, and notified her that 
he could help with her claim by informing the VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  The September 2003 RO letter 
specifically notified the appellant that it was her 
responsibility to make sure that the VA received all 
pertinent requested records that were not in the possession 
of a Federal department or agency.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the clamant of: (1) the evidence that is 
needed to substantiate the claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the appellant prior to the 1996 rating 
actions on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
appellant in any way.  

As indicated above, the rating actions, numerous RO letters, 
the SOC, and the SSOCs issued between 1996 and 2004 have 
repeatedly explained to the appellant what was needed to 
substantiate her claim.  As a result of RO development and 
the Board's October 1997 and July 2003 Remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the appellant's 
appeal.  The RO most recently readjudicated the appellant's 
claim in April 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining VA and private medical and examination records.  
Pursuant to the appellant's representative's request, in 
April 2003 the Board obtained an advisory opinion from an 
independent medical expert (IME) with respect to significant 
medical questions in this case; the Board furnished the 
appellant's representative a copy of the IME report in May 
2003, and the representative responded with written argument 
on the appellant's behalf in July 2003.  The appellant and 
her representative have also provided many pertinent private 
medical records in connection with this appeal, all of which 
have been associated with the claims file and considered in 
adjudicating her claim.  As noted above, the appellant 
testified during a RO hearing in July 1996, cancelled a 
Travel Board hearing scheduled for June 1999, and later, 
effectively withdrew her request for a Board hearing.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The service medical records, as well as a post-service 
September 1956 VA examination report, are completely negative 
for findings or diagnoses of a stomach carcinoma and colitis.

By rating action of September 1956, the RO granted service 
connection and assigned a 10 percent rating for a duodenal 
ulcer, from April 20, 1956.  This 10 percent rating remained 
in effect until the veteran's death in 1989.

September 1963 Johns Hopkins Hospital records associated with 
gastrointestinal evaluation of the veteran show a diagnosis 
of advanced ulcerative colitis.  In 1966, he underwent a 
total colectomy and proctectomy.

June 1988 Carlisle Hospital records show hospitalization of 
the veteran for a poorly-differentiated adenocarcinoma of the 
antrum of the stomach.  He underwent a subtotal antrectomy, 
gastrostomy, and lysis of adhesions.

February 1989 Hershey Medical Center records show treatment 
for, and diagnoses of, gastric outlet obstruction secondary 
to gastric carcinoma, and stage IV carcinoma of the stomach 
with widespread abdominal disease.

The death certificate certified by H. R. Davis, M.D., 
indicates that the veteran died on April [redacted], 1989, due to a 
stomach carcinoma with carcinomatosis, gastrostomy tube, and 
colostomy due to ulcerative colitis; another significant 
condition contributing to death but not resulting in the 
underlying cause of death was a Hickman catheter.  No autopsy 
was performed.

In a February 1996 report, Dr. Davis stated that, as best as 
he could recall, the veteran-a long-time patient from 1966 
until his death-died in 1989 due to a stomach carcinoma with 
carcinomatosis, gastrostomy tube and colostomy due to 
ulcerative colitis.  He opined that, as best as he could 
remember, the veteran's duodenal ulcer, which flared-up from 
time to time, "probably turned to carcinoma of the stomach 
and metastasized."   

In a May 1996 report, a VA physician addressed the question 
of an alleged causal relationship between the veteran's 
duodenal ulcer and the subsequent development of a stomach 
carcinoma, with consideration of Dr. Davis' February 1996 
medical report and opinion.  After an extensive review of 
several cited recent authoritative medical texts, the VA 
doctor stated that he was unable to find any reference that a 
duodenal ulcer was an etiologic factor in the development of 
a stomach carcinoma.  In fact, not a single mention was made 
of such an occurrence, and the medical literature indicated 
that different environmental conditions were present in each 
of those disease states.  The VA doctor opined that duodenal 
ulcer disease had no firm etiologic association with gastric 
cancer, and that that appeared to be the generally-accepted 
medical opinion.

In her June 1996 Substantive Appeal, the appellant described 
the veteran's gastrointestinal symptoms and his medical and 
surgical treatment during his lifetime, which she identified 
as the basis for her belief that his service-connected 
duodenal ulcer disease either caused or contributed 
substantially or materially to cause his death from stomach 
cancer and colitis.

During the July 1996 hearing on appeal, the appellant 
testified as to the veteran's gastrointestinal symptoms and 
his medical and surgical treatment for such symptoms during 
his lifetime.        

In December 2002, the Board requested an advisory opinion 
from an independent medical expert in this case pursuant to 
the VCAA, 38 U.S.C.A. §§ 5103A and 7109, and 38 C.F.R. 
§ 20.901(d).  The Board requested that the physician review 
the evidence of record and render opinions as to (a) whether 
it was at least as likely as not that the veteran's fatal 
stomach carcinoma or colitis was due to, or the result of, 
his service-connected duodenal ulcer disease, and (b) whether 
the service-connected duodenal ulcer disease played any other 
role in causing or hastening the veteran's death.

In April 2003, T. Lipman, M.D. rendered the requested IME 
opinion, stating, in his report, that he had reviewed the 
veteran's claims file.  Dr. Lipman cited medical evidence 
indicating treatment of the veteran in September 1963 for 
ulcerative colitis of approximately one year's duration, with 
a history of an excellent appetite and no digestive symptoms 
prior to the present illness.  The physician noted that the 
veteran's gastric adenocarcinoma was diagnosed in 1988, with 
a subsequent downhill course.  Dr. Lipman commented that he 
did not understand Dr. Davis' 1996 statement indicating that 
the veteran's duodenal ulcer would flare-up from time to 
time, and "probably turned to carcinoma of the stomach and 
metastasized," inasmuch as duodenal ulcers were neither pre-
malignant conditions, nor did they convert into gastric 
adenocarcinomas.  In response to the Board's questions, Dr. 
Lipman opined that it was not at least as likely as not that 
the veteran's fatal stomach carcinoma or colitis was due to, 
or the result of, his service-connected duodenal ulcer 
disease, inasmuch as a duodenal ulcer was a totally benign 
condition that had no malignant potential; gastric cancer was 
a totally different and unrelated condition; and ulcerative 
colitis was totally unrelated to duodenal ulcer disease.  He 
further opined that the veteran's service-connected duodenal 
ulcer had no role in or relationship to the development of 
gastric cancer or ulcerative colitis, or his death.         
III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In this case, the service medical records are completely 
negative for findings or diagnoses of any stomach carcinoma 
or colitis, and there is no medical evidence that stomach 
carcinoma manifested during the first post-service year.  The 
Board also finds that the competent and persuasive evidence 
does not establish a nexus between either the stomach 
carcinoma or colitis that caused the veteran's death and his 
service-connected duodenal ulcer.  

The first objective evidence of a stomach carcinoma and 
colitis was many years post service.  Moreover, the Board 
finds that there is no competent and persuasive medical 
opinion medically relating the stomach carcinoma and colitis 
that caused the veteran's death either to his military 
service or his service-connected duodenal ulcer.  

The Board notes Dr. Davis' February 1996 opinion that, as 
best as he could remember, the veteran's duodenal ulcer, 
which flared-up from time to time, "probably turned to 
carcinoma of the stomach and metastasized.".  The Board 
finds this opinion to be of limited probative value on the 
question of a nexus between the veteran's stomach carcinoma 
and his service-connected duodenal ulcer, inasmuch the 
opinion is speculative, and it appears to have been derived 
purely from Dr. Davis' memory; there is no indication that he 
reviewed the veteran's documented medical history or 
authoritative medical literature in arriving at his 
questionable conclusion.  The Board also finds its 
significant to note that Dr. Davis did not list duodenal 
ulcer disease as an immediate or contributory cause of the 
veteran's death on the 1989 death certificate he certified 
the day following the veteran's death-a contemporaneous 
document to which the Board accords great probative value by 
virtue of its proximity in time to the veteran's death. 

The Board points out that the May 1996 VA medical report and 
the 2003 IME report specifically address the question of a 
medical relationship between the veteran's duodenal ulcer 
disease and the stomach carcinoma and colitis that caused his 
death, and that evidence squarely militates against the claim 
for service connection for the cause of his death.  

As noted above, after consideration of Dr. Davis' February 
1996 medical report and opinion and an extensive review of 
several cited recent authoritative medical texts, the May 
1996 VA physician indicated that he was unable to find any 
reference that a duodenal ulcer was an etiologic factor in 
the development of a stomach carcinoma.  He opined that 
duodenal ulcer disease had no firm etiologic association with 
gastric cancer, and that that appeared to be the generally-
accepted medical opinion.  Further, in the most definitive 
and well reasoned opinion of record, the 2003 IME opined that 
it was not at least as likely as not that the veteran's fatal 
stomach carcinoma or colitis was due to, or the result of, 
his service-connected duodenal ulcer disease, inasmuch as a 
duodenal ulcer was a totally benign condition that had no 
malignant potential; gastric cancer was a totally different 
and unrelated condition; and ulcerative colitis was totally 
unrelated to duodenal ulcer disease.  He further opined that 
the veteran's service-connected duodenal ulcer had no role in 
or relationship to the development of gastric cancer or 
ulcerative colitis, or his death.  

The Board accords great probative value to Dr. Davis' 
contemporaneous 1989 death certificate and the 1996 VA and 
2003 IME opinions, and finds them to be dispositive of the 
question of service connection for the cause of the veteran's 
death.  Dr. Davis prepared the death certificate the day 
following the veteran's death.  The VA physician reached his 
conclusions after consideration of Dr. Davis' February 1996 
medical report and opinion and an extensive review of several 
cited recent authoritative medical texts.  Dr. Lipman reached 
his conclusions only after a review of the extensive service 
and post-service records, including both Dr. Davis' 
contemporaneous 1989 death certificate and February 1996 
medical report, and the VA physician's May 1996 medical 
report.  Moreover, the Board finds that both the May 1996 VA 
physician and Dr. Lipman effectively refuted and disposed of 
Dr. Davis' unfounded medical opinion that the veteran's 
duodenal ulcer "probably turned to carcinoma of the stomach 
and metastasized": the VA physician noted that extensive 
review of several cited recent authoritative medical texts 
showed no reference that a duodenal ulcer was an etiologic 
factor in the development of a stomach carcinoma, as a result 
of which he concluded that duodenal ulcer disease had no firm 
etiologic association with gastric cancer, and that that 
appeared to be the generally-accepted medical opinion; and 
Dr. Lipman noted that duodenal ulcers were neither pre-
malignant conditions, nor did they convert into gastric 
adenocarcinomas.

Hence, the Board finds that the most persuasive medical 
opinions to specifically address medical nexus militate 
against the claim for service connection for the cause of the 
veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate medical training and expertise, she 
is not competent to render a probative opinion on a medical 
matter-such as whether there exists a medical relationship 
between the veteran's service or his service-connected 
duodenal ulcer disease and his death from a stomach carcinoma 
and colitis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


